DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art
The prior art of McCormick et al. (US 2015/0028877 A1) discloses relay including processor providing control monitoring having a processor, an output, a first voltage sensing circuit cooperating with the processor to determine a first voltage between the first and second terminals, and a second voltage sensing circuit cooperating with the processor to determine a second voltage between the third and fourth terminals. The processor determines that the separable contacts are closed when the first voltage does not exceed a first predetermined value and the second voltage exceeds a second predetermined value and responsively outputs a corresponding status to the output.
The prior art of Ide et al. (US 2002/0085332 A1) discloses relay apparatus includes a first electromagnetic relay and a second electromagnetic relay. One light-emitting transistor is turned on by self-maintaining the second electromagnetic relay and, then, one light-receiving transistor is turned on. Another light-emitting diode is turned on by discharging the dielectric and another light-receiving transistor is turned on. A power voltage is applied to a base of a transistor for start, and the transistor for start is turned on. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest electromagnetic relay diagnostic device having an imaging unit to capture a moving image of the first operation detection unit, by using the moving image, a contact-on operation time that is a time from when a current starts flowing through the first wiring line until when a conductive state of the second wiring line changes and a contact-off operation time that is a time from when a current stops flowing through the first wiring line until when the change in conductive state of the second wiring line disappears, and to diagnose whether or not an abnormality has occurred in the electromagnetic relay on the basis of the contact-on operation Patent Attorney Docket No. time and the contact-off operation time calculated, as recited in the independent claim 1 and in combination with the rest of the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
July 8, 2022